Citation Nr: 0204339	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
peri-macular retinal scars with pigmentary disturbance right 
at the macular region of both eyes, currently rated as 
noncompensable (zero percent) disabling.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to January 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran had requested a hearing before the Board at the 
RO.  He did not appear for this hearing, scheduled in July 
2001.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's residuals of peri-macular retinal scars 
with pigmentary disturbance right at the macular region of 
both eyes are manifested by subjective complaints of a blur 
in his vision without objective evidence of irregular, 
duplicated, enlarged, or diminished image.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of peri-macular retinal scars with pigmentary disturbance 
right at the macular region of both eyes are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 § 
4.84a, Diagnostic Code 6011 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1996, the veteran was granted service connection 
for residuals of peri-macular retinal scars with pigmentary 
disturbance right at the macular region of both eyes, and a 
noncompensable (zero percent) rating was assigned under 
Diagnostic Code 6011, effective from January 1998.  

The veteran contends that his service-connected retinal 
disability is more severe than currently evaluated, and that 
an increased rating should be assigned.  After a review of 
the evidence, the Board finds that the evidence does not 
support the veteran's contentions.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned a noncompensable (zero percent) 
rating for the veteran's residuals of peri-macular retinal 
scars with pigmentary disturbance right at the macular region 
of both eyes, effective from January 1998.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Entitlement to Increased Evaluation for Residuals of 
Retinal Disability 

The veteran's service-connected retinal disability is 
currently evaluated by analogy under 38 C.F.R. § 4.84a, 
Diagnostic Code 6011.  See 38 C.F.R. § 4.20 (2001).  
Centrally located localized scars, atrophy, or irregularities 
of the retina, with irregular, duplicated, enlarged, or 
diminished image are rated under Diagnostic Code 6011 as 10 
percent disabling, unilateral or bilateral.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  In this case, in granting service connection, the RO 
observed that the veteran had been noted to have central 
macular pigment disturbance during a routine examination in 
1997, with no evidence of vision loss since his entrance into 
active military service in 1990.  

In the February 1999 VA Compensation and Pension Examination 
report, the examiner stated that the veteran had clear 
anterior chamber, lenses, and corneas.  The veteran's pupils 
were noted in the examination report to be equal and reactive 
to light and his visual fields were reported as grossly full.  
The veteran's vision in his right eye was -3.50 +.75 at axis 
83 with a best corrected vision of 20/25.  The veteran's 
vision in his left eye was -3.75 +1.25 at axis 108 with a 
best corrected vision of 20/25.   The examiner performed a 
fundus examination and the veteran's results were recorded as 
.3 cup disc ratio with pink and sharp margins.  The examiner 
also noted that there were small peri-macular, deep 
pigmentation areas present in both fundi.  The results of a 
Goldman test were no definitive defect.  The examiner 
diagnosed peri-macular retinal scars of an uncertain etiology 
and referred the veteran to Dr. Chen for more testing, 
including a retinal angiography.

The veteran underwent a retinal angiography during February 
1999.  Dr. Chen stated in his examination report that the 
veteran had pigmentary disturbance right at the macular 
region in both eyes.  However, the physician did rule out 
solar maculopathy.  The February 1999 report stated that the 
veteran's disk and vessels were normal and cited that the 
posterior pole was near the forea with transmission of 
choroidal fluorescence.  

The Board notes that the veteran has reported "blur spots" 
in his vision.  Nonetheless, neither examiner in 1999 
described an objective disturbance in the image the veteran 
sees.  In the absence of objective evidence of irregular, 
duplicated, enlarged, or diminished image, the Board 
concludes that residuals of peri-macular retinal scars with 
pigmentary disturbance right at the macular region of both 
eyes warrant no more than the noncompensable (zero percent) 
rating under Diagnostic Code 6011.  

The veteran's claim for an increased evaluation is denied.  
Other diagnostic criteria included the Schedule are not 
applicable in this case, nor is a staged rating evaluation 
shown to be appropriate.  The veteran's subjective complaints 
of a blur spot in his vision do not meet or more nearly 
approximate the criteria for a higher disability rating under 
Diagnostic Code 6011.  See 38 C.F.R. § 4.7 (2001).

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran has also been given several VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.



ORDER

A higher disability evaluation for residuals of peri-macular 
retinal scars with pigmentary disturbance right at the 
macular region of both eyes is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

